Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview via phone with Janina Malone (Reg. No. 47,768) on March 8, 2022.

3.	The application has been amended to the claims as follows:

Claim 1 (Currently Amended): A display control method, comprising:
acquiring a preset grayscale voltage of a target pixel unit and a backlight brightness of a backlight region corresponding to the target pixel unit, in a current output display frame, wherein the preset grayscale voltage is a grayscale voltage to be output to the target pixel unit determined according to a display control information;
outputting a first grayscale voltage to the target pixel unit if the backlight brightness of the corresponding backlight region is less than or equal to a first preset brightness value; 

outputting a third grayscale voltage to the target pixel unit if the backlight brightness of the corresponding backlight region is greater than or equal to a second preset brightness value;
wherein the second grayscale voltage is greater than the first grayscale voltage,
the method further comprising:
acquiring an actual grayscale voltage of the target pixel unit in an output display frame immediately previous to the current output display frame;
determining the first grayscale voltage, the second grayscale voltage, or the third grayscale voltage according to a compensation parameter table related to backlight brightness,
wherein different compensation parameter tables are retrieved respectively for the following cases: a case that the backlight brightness of the backlight region is less than or equal to the first preset brightness value, a case that the backlight brightness of the backlight region is greater than the first preset brightness value and less than the second preset brightness value, and a case that the backlight brightness of the backlight region is greater than or equal to the second preset brightness value;
wherein the compensation parameter tables comprise: a first compensation parameter table for the case that the backlight brightness of the backlight region is less than 

Claim 10 (Currently Amended): A timing controller IC applied to a display device, comprising:
an information acquisition circuit configured to acquire a preset grayscale voltage of a target pixel unit and a backlight brightness of a backlight region corresponding to the target pixel unit, in a current output display frame, wherein the preset grayscale voltage is a grayscale voltage to be output to the target pixel unit determined according to a display control information; and
a grayscale voltage output circuit configured to output a first grayscale voltage to the target pixel unit if the backlight brightness of the corresponding backlight region is less than or equal to a first preset brightness value,  output a second grayscale voltage to the target pixel unit if the backlight brightness of the corresponding backlight region is greater than the first preset brightness value, 
wherein the grayscale voltage output circuit is further configured to:
acquire an actual grayscale voltage of the target pixel unit in an output display frame immediately previous to the current output display frame;

wherein the compensation parameter tables comprise: a first compensation parameter table for the case that the backlight brightness of the backlight region is less than or equal to the first preset brightness value; a second compensation parameter table for the case that the backlight brightness of the backlight region is greater than the first preset brightness value and less than the second preset brightness value; and a third compensation parameter table for thecase that the backlight brightness of the backlight region is greater than or equal to the second preset brightness value;
wherein the second grayscale voltage is greater than the first grayscale voltage, the second preset brightness value is greater than the first preset brightness value, and the third grayscale voltage is greater than the second grayscale voltage.

Reasons for Allowance
4.	Claims 1, 5-10 and 14-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

wherein the compensation parameter tables comprise: a first compensation parameter table for the case that the backlight brightness of the backlight region is less than or equal to the first preset brightness value; a second compensation parameter table for the case that the backlight brightness of the backlight region is greater than the first preset brightness value and less than the second preset brightness value; and a third compensation parameter table for the case that the backlight brightness of the backlight region is greater than or equal to the second preset brightness value”

The closest prior art:
 Kimura et al. (US 2007/0296689 A1), Fig. 5, teaches backlight brightness (brightness 10.0) of the backlight region is less than or equal to the first preset brightness value (brightness L_data) (brightness 10.0 is less than the first preset brightness L-data), a case that the backlight brightness of the backlight region (e.g. brightness 30) is greater than the first preset brightness value (brightness L_data) and less than the second preset brightness value (brightness 50.0; L-data<30<50).


However, Kimura and Watanabe do not teach wherein different compensation parameter tables are retrieved respectively for the following cases: a case that the backlight brightness of the backlight region is less than or equal to the first preset brightness value, a case that the backlight brightness of the backlight region is greater than the first preset brightness value and less than the second preset brightness value, and a case that the brightness of the backlight region is greater than or equal to the second preset brightness value; wherein the compensation parameter tables comprise: a first compensation parameter table for the case that the backlight brightness of the backlight region is less than or equal to the first preset brightness value; a second compensation parameter table for the case that the backlight brightness of the backlight region is greater than the first preset brightness value and less than the second preset brightness value; and a third compensation parameter table for the case that the backlight brightness of the backlight region is greater than or equal to the second preset brightness value.

Claim 10 is allowed for the similar reason as claim 1.
Claims 5-9 and 14-22 are allowed as being depend upon base claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                                        

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691